Exibit 99.1 ICON Cash Flow Partners L.P. Seven Liquidating Trust 2008 Year End Liquidation Update This update covers the activity for calendar year 2008.It is intended to give registered representatives and the investors of ICON Cash Flow Partners L.P. Seven (“Fund Seven”), whose limited partnership interests were exchanged for an equal number of beneficial interests in the Fund Seven Liquidating Trust as of July 12, 2007 (the “Liquidating Trust”), a description of Fund Seven’s activities during the period and provide an outlook for the future. As a fund manager, ICON Capital Corp. (“ICON”) has actively and prudently managed Fund Seven’s portfolio to yield the best possible return to investors.As a public program, Fund Seven reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission (“SEC”).However, as Fund Seven had only one remaining asset – its investment in North Sea (Connecticut) Limited Partnership (“North Sea”), which is entitled to receive the proceeds from the litigation regarding the Rowan Halifax mobile offshore jack-up drilling rig (discussed below), if and when received, and in order to reduce Fund Seven’s expenses and to maximize potential distributions to its investors – Fund Seven transferred all of its remaining assets and liabilities to the Liquidating Trust as of July 12, 2007.The Liquidating Trust is required to file an annual report with the SEC under cover of a Form 10-K showing the assets and liabilities of the Liquidating Trust at the end of each calendar year and the receipts and disbursements for the same period.The annual report also describes the changes in the assets of the Liquidating Trust and the actions taken during the period. The financial statements contained in such report will be prepared in accordance with GAAP, but are not audited. $12,325,000 Investment in Equipment on Lease to The Rowan Companies The Lessee:Rowan Companies, Inc. (“Rowan”), founded in 1923, is a major international offshore and land drilling contractor. “The Company was founded on the principle that in any organizational endeavor, men are more important than machinery and tools, and this emphasis on personnel has prevailed throughout the history of the Company” − Arch Rowan 1973 − on the 50th anniversary of the Company (Source: Rowan Companies’ website). The Equipment:43.825% interest in one Class 116-C Mobile Offshore Jack-Up Drilling Rig known as the “Rowan Halifax”, built in 1982 by Marathon LeTourneau and acquired by Textron Corporation in 1984 at a cost of Investment:In December 1996, Fund Seven purchased a 50% interest in North Sea, the equipment and the charter for $12,325,000in cash and the assumption of $2,401,000 in non-recourse debt.Fund Seven acquired its interest directly from North Sea, leaving the other 50% interest with partners unaffiliated with Fund
